Appeal from an award to claimant for disability sustained in Ms employment as a bartender by the employer herein in the city of New York. The Board has found that while thus working and while pulling and lifting a heavy piece of ice from an icebox he sustained a strain and ruptured a blood vessel, as a result of wMch he suffered a cerebral hemorahage and paralysis of the left side, causing total disability for the period of the award, at the end of wMch period he was still disabled. The points of the appellant are that claimant did not meet with an accident within the meaning of the law, and that the medical testimony of causal relation between the lifting and paralysis is based upon an assumption of facts for wMch there is no foundation in the record. The evidence supports the findings of the Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.